In this case no error was found on appeal, and the rights of the parties were determined in a former appeal (147 N.C. 314.) *Page 648 
We agree with counsel for appellant that the (790) matter involved "is largely a question of construction and interpretation of the written agreement" between the parties.
We further agree with counsel for appellees that "When this case came before the Court (147 N.C. 314) before, the contract sued on was interpreted" and the rights of the parties to it were determined.
The matters presented on this appeal are entirely of fact, and in the trial we find
No error.